Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/337853 application originally filed March 28, 2019.
Amended claims 1, 3, 13, 14 and 22-29, filed June 09, 2021, are pending and have been fully considered.  Claims 2, 4-12 and 15-21 have been canceled.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 09, 2021 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Golubkov et al. (US 2002/0026744) hereinafter “Golubkov”.
Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004).  A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). If the claim element is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. In the absence of such qualifying language there is a presumption that the Markush group is closed to combinations or mixtures. See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1363-64, 119 USPQ2d 1773, 1784-85 (Fed. Cir. 2016) (presumption that Markush grouping does not encompass mixtures of listed resins overcome by intrinsic evidence in a dependent claim and the specification) see MPEP 2111.03(II).
Regarding Claims 22-29
Golubkov discloses in the abstract, to a motor fuel suitable for diesel, gas-turbine and jet engines and standard engines, comprising a mixture of organic compounds having oxygen-containing functional groups, and optionally a hydrocarbon fraction. The fuel is typically a stable 
	Golubkov discloses in paragraph 0053, a heavier hydrocarbon fraction may be employed in combination with the oxygen-containing components. The hydrocarbon fraction employed is generally any hydrocarbon mixture, such as a petroleum fraction, meeting ASTM specifications for diesel fuel. Depending on grade, actual hydrocarbon fractions will vary. No. 2 diesel fuel, having its European counterpart in EN 590 diesel fuel, is most commonly used in commercial and agricultural vehicles and, increasingly, in private vehicles. Of course, other hydrocarbon fractions lighter than the diesel fraction, including kerosene, as well as fractions heavier than the diesel fraction, including gas oil and fuel oil, could be used in the present motor fuel, to replace the diesel fraction.  Golubkov further discloses in paragraph 0054, the hydrocarbon component of the instant motor fuel composition, when employed, is preferably a diesel fraction. The diesel fraction is preferably a mixture of a diesel oil and the hydrocarbon fraction lighter than the diesel oil.  It is also possible to employ a hydrocarbon liquid obtained from a renewable raw material of plant origin as a component of the motor fuel for diesel engines.
	Golubkov discloses in paragraph 0094, the oxygen-containing organic component can include a ketone of the general formula

    PNG
    media_image1.png
    102
    163
    media_image1.png
    Greyscale

wherein R and R1 each are a C1-C8 hydrocarbon residue, the same or different or, together, form a cyclic ring, the total number of carbon atoms of R and R1 being 3 to 12.
ketone formula of Golubkov encompasses 5-nonanone.
	Golubkov discloses in paragraph 0036, the oxygen-containing organic component is present in amounts from about 5% to 100% based on the total volume of the motor fuel composition and, when present, the hydrocarbon component is employed in amounts from 0 to about 95%, based on the total volume of the motor fuel composition. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 1, 3, 13 and 14 are allowed.
Claims 1, 3, 13 and 14have been amended to include the “consisting of” language.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention) see MPEP 2111.03(II).   The applied prior art fails to teach and/or suggest a diesel fuel and method of preparing a diesel fuel composition consisting of: diesel fuel and 5-nonanone, wherein the content of the 5-nonanone in the fuel is 2.0 to 45.0 vol-%.
Response to Arguments
Applicant’s arguments filed June 09, 2021, with respect to claims 1, 3, 13 and 14 have been fully considered and are persuasive.  The rejection of Golubkov et al. (US 2002/0026744) has been withdrawn. 
Applicant's arguments directed to claims 22-29, filed June 09, 2021 have been fully considered but they are not persuasive.
Applicants argued: “What is more, Golubkov recites "an oxygen-containing component comprising at least two oxygen-containing organic compounds." Golubkov thus requires at least two oxygen- containing compounds. MPEP § 2143.01(V) establishes that the proposed modification cannot render the prior art unsatisfactory for its intended purpose. See MPEP § 2143.01(V). In particular "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." Id. Alleging that a person having ordinary skill in the art would modify Golubkov to not 
Applicants arguments are not deemed persuasive.  As stated above, Golubkov requires (i) alcohols, (ii) ethers, (iii) organic esters and (iv) at least one of aldehyde, ketone, inorganic ester, acetal, epoxide and peroxide, and, preferably, all compounds listed in (iv).  Golubkov has met the limitations of the presently claimed invention by teaching oxygen containing compounds, including ketones.  It is to be noted, the present specification and claims 22-29, specifically teaches that more than one ketone is present in the composition and the substituents are selected from ranges of carbon atoms (see pages 4, 9, 13 and 14 of the current specification that specifically teaches more than one ketone is present in the composition).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al. (US 2,176,747) discloses a motor fuel comprising gasoline and di-isopropyl ketone wherein the di-isopropyl ketone improves the octane rating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771